                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,
                                                          No. 3:18-cv-01598-AC

                       Plaintiff,                         ORDER

         v.

KAREN L. CARLSON; CHARLES HARMAN;
YAMHILL COUNTY, OREGON; OCWEN
FINANCIAL CORPORATION; OREGON
DEPARTMENT OF REVENUE; JULIE M.
PETTIT; MARTIN J. STRELECKY; TERESA
A. STRELECKY,

                       Defendants.


HERNÁNDEZ, District Judge:

         Magistrate Judge Acosta issued a Findings and Recommendation [43] on August 1, 2019,

in which he recommends that the Court deny Defendants’ Motion to Dismiss [39]. The matter is

now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure

72(b).



1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [43].

Accordingly, Defendants’ Motion to Dismiss [39] is DENIED.

       IT IS SO ORDERED.



       DATED this           day of ________________, 2019




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
